Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Double Patenting

Claims 1-20 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-20 of copending Application No. 16/859,884. Although the claims at issue are not identical, they are not patentably distinct from each other because the claims of 16/859,884 substantially anticipate all of the current claims at issue.   
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

Claims 1-20 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-20 of copending Application No. 17/727,182. Although the claims at issue are not identical, they are not patentably distinct from each other because the claims of 17/727,182 substantially anticipate all of the current claims at issue.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.



Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


The claimed invention is directed to non-statutory subject matter.  Claims 1-3 are rejected as an abstract idea.   The claim(s) does/do not fall within at least one of the four categories of patent eligible subject matter because the entire process could be done in the human mind, or with pen and paper.  The claim recites calculating risk scores, and “associated” data, but do not state anything concrete.  The only thing happening is manipulation of data.


Claim Rejections - 35 USC § 102
(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1, 2, 4, 5, 10-12, 14,  is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Basavapatna US 2013/0191919


As per claims 1, 11. Basavapatna teaches A method to determine an aggregate risk score, the method comprising: generating a first dynamic risk factor associated with a first incident at a site; generating a second dynamic risk factor associated with a second incident at the site; [0039]-[0043] [0051]-[0052][0055]-[0056] [0059] [0117]   (teaches scanning for vulnerability, vulnerability score, as a base/static score, and then dynamic risk factors such as severity, impact, integrity, including user input)
Basavapatna teaches retrieving one or more static risk factors from a database; mapping the one or more static risk factors, the first dynamic risk factor, and the second dynamic risk factor to a first threat; [0039]-[0043] [0051]-[0052][0055]-[0056]  (teaches vulnerability score, as a base/static score, and then dynamic risk factors such as severity, impact, integrity, etc)
Basavapatna teaches computing a first threat risk score associated with the first threat; [0072]-[0077][0100][0101][0102] (teaches computing a risk score/metric associated with first vulnerability/threat)  Basavapatna teaches computing a second threat risk score associated with a second threat; [0130][0131][0132] (teaches a plurality of risk metrics associated with a plurality of vulnerabilities/threats per device) Basavapatna teaches computing a first total risk associated with a first computing device included in a computer network associated with the site based on the first threat risk score and the second threat risk score; [0120][0122][[0123][0125][0130][0131][0132] (teaches determining an aggregate risk score per asset by combining a first and second risk metric based on vulnerabilities or threats)
Basavapatna teaches computing a second total risk associated with a second computing device included in the computer network; [0120][0122][[0123][0125][0130][0131][0132][0137] (teaches generating risk scores for a plurality of assets, including a first and second asset)
Basavapatna teaches and aggregating the first total risk and the second total risk to compute the aggregate risk score associated with the site. [0017][0137] (sums risk metrics for group of assets including score per asset)As per claim 2. Basavapatna teaches  The method of claim 1, further comprising storing the first dynamic risk factor and the second dynamic risk factor in the database. [0045][0051][0052][0055][0056][0101][0102][0117] (teaches a plurality of database sources for scores including site specific dynamic risk scores, and or user adjusted risk metrics which must be stored in order to be used)As per claim 4. Basavapatna teaches The method of claim 1, wherein the first static risk factor is generated by a first network scan, and the second static risk factor is generated by a second network scan. [0056][0058][0059] (teaches network scans and determining risk factors/scores per threat/vulnerability as shown in previously cited paragraphs)As per claim 5. Basavapatna The method of claim 1, wherein the first total risk score, the second total risk score, and the aggregate risk score each has a value between 0 and 100. [0077]  (teaches scoring between 0 and 10)As per claim 10. Basavapatna teaches The method of claim 1, wherein the aggregate risk score depends at least in part on an overall likelihood, an overall severity, and and overall impact associated with at least the first threat and the second threat. [0056] (teaches the score depends on the factors mentioned)As per claim 12.  Basavapatna teaches The apparatus of claim 11, wherein the first dynamic risk factor and the second dynamic risk factor are stored in the database. [0045][0051][0052][0055][0056][0101][0102][0117] (teaches a plurality of database sources for scores including site specific dynamic risk scores, and or user adjusted risk metrics which must be stored in order to be used)As per claim 14. Basavapatna teaches The apparatus of claim 11, wherein the computing devices are communicatively coupled via any combination of wireless communication protocols and wired communication protocols. (Examiner takes official notice that communication must be done with wired and or wireless protocols as is well known in the art.  It’s inherent that some protocol is used)As per claim 17. Basavapatna teaches The apparatus of claim 11, wherein the computing devices are any combination of a desktop computer, a laptop computer, a mobile device, a tablet, and an IoT device. [0002][0031] (computers)

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 6, 8, 9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Basavapatna US 2013/0191919 in view of Cam US 2017/0046519
As per claim 6. Cam teaches The method of claim 1, wherein the first total risk score is dependent on a likelihood of the first threat occurring and a loss if the first threat occurs. [0006] (teaches using CVSS which incorporates likelihood and impact)
Basavapatna teaches using CVSS in combination with other factors including loss [0056] [0093][0094]
It would have been obvious to one of ordinary skill in the art at the time the invention was filed to use the method of Cam with Basavapatna because it is a standardized system that is compatible with a wide assortment of risk systems.
As per claim 8. Basavapatna teaches The method of claim 6, wherein the loss depends at least in part on a weighted severity and an impact associated with the first threat. [0056][0093][0094][0117] (teaches factoring in loss, severity, impact, weights in scoring)As per claim 9. Basavapatna teaches The method of claim 8, wherein the weighted severity depends at least in part on a severity associated with the first threat and an age of the first threat.[0056]  (teaches severity and temporal factors)
Claims 7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Basavapatna US 2013/0191919 in view of Cam US 2017/0046519 in view of Scheper US 2014/0041032
As per claim 7. Scheper teaches The method of claim 6, wherein the the likelihood is modeled using a Poisson distribution. (Abstract; [0009][0020] )  (teaches using Poisson to determined likelihood of attack)
It would have been obvious to one of ordinary skill in the art at the time the invention was filed to use the teaching of Scheper with the prior art combination because it helps improve network security.

Claims 15-20  is/are rejected under 35 U.S.C. 103 as being unpatentable over Basavapatna US 2013/0191919 in view of McKay US 2009/0325615

Basavapatna teaches use of network sensors and firewalls but does not explicitly teach communication protocols or wireless data. [0023][0024]

As per claim 15. McKay teaches The apparatus of claim 14, wherein the wired communication protocols include Ethernet. [0171] (teaches a plurality of wired/wireless protocols and combinations of protocols in combination with a firewall)
It would have been obvious to one of ordinary skill in the art at the time the invention was filed to use the the protocols as taught by McKay with the sensors of Basavapatna because it would allow the firewall to increase the security of the system
As per claim 16. McKay teaches The apparatus of claim 14, wherein the wireless communication protocols include any combination of WiFi, Bluetooth, Bluetooth Low Energy (BLE), ZigBee, Long-Term Evolution (LTE), Lorawan, and zwave. [0171] (teaches a plurality of wired/wireless protocols and combinations of protocols in combination with a firewall)
As per claim 18. McKay teaches The apparatus of claim 11, wherein the network gateway includes a wireless sensor array and a network traffic sensor array. [0171] (teaches a plurality of wired/wireless protocols and combinations of protocols in combination with a firewall)As per claim 19. McKay teachesThe apparatus of claim 18, wherein the wireless sensor array includes any combination of a WiFi sensor, a Bluetooth sensor, a ZigBee sensor, an LTE sensor, a mobile data network sensor, an arbitrary spectrum sensor, an ultrasound sensor, and an optical sensor. [0171] (teaches a plurality of wired/wireless protocols and combinations of protocols in combination with a firewall)As per claim 20. McKay teaches The apparatus of claim 18, wherein the network traffic sensor array includes any combination of an Ethernet traffic sensor, a SCADA traffic sensor, a USB traffic sensor, an IoT gateway traffic sensor, and an arbitrary network packet broker. [0171] (teaches a plurality of wired/wireless protocols and combinations of protocols in combination with a firewall)



Claims 3, 13  is/are rejected under 35 U.S.C. 103 as being unpatentable over Basavapatna US 2013/0191919 in view of Eidler US 2009/0210427

As per claim 3. Eideler teaches The method of claim 2, wherein the first dynamic risk factor and the second dynamic risk factor are each stored in the database for a period of 30 days. [0083] (teaches storing data for 30 days) 
It would have been obvious to one of ordinary skill in the art at the time the invention was filed to use the teaching of Eidler with the previous art because it helps maintain efficient storage.

As per claim 13. Eideler teaches The apparatus of claim 12, wherein the first dynamic risk factor and the second dynamic risk factor are each stored in the database for a period of 30 days.[0083] (teaches storing data for 30 days) 
It would have been obvious to one of ordinary skill in the art at the time the invention was filed to use the teaching of Eidler with the previous art because it helps maintain efficient storage.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTOPHER BROWN whose telephone number is (571)272-3833. The examiner can normally be reached M-F 8-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Luu Pham can be reached on (571) 270-5002. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CHRISTOPHER J BROWN/Primary Examiner, Art Unit 2439